Per Curiam:
The plaintiff was very unfortunate and sustained a great loss, yet we do not think the borough of Butler is legally liable for the damages.
The pipe, as well as the gas, was the property' of the gas company. The borough had no interest therein. All control it has over this company and its property is purely legislative or public. It has no such immediate and direct interest in the property of this corporation as to make it liable for the negligence of the officers thereof, in the absence of any statute creating such liability. The plaintiff must seek his remedy against the company or persons whose negligence or misconduct caused his injury.
Judgment affirmed.